464 N.W.2d 722 (1991)
In re the Petition for DISCIPLINARY ACTION AGAINST John W. HENDRICKSON, Jr., an Attorney at Law of the State of Minnesota.
No. C0-90-2462.
Supreme Court of Minnesota.
January 4, 1991.

ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent John W. Hendrickson, Jr. has committed professional misconduct warranting public discipline. In the petition, the Director alleges that in July of 1988, respondent borrowed $6,000 from Cranston and Harriet Doerrie, individuals whom respondent previously had represented in a variety of legal matters; that, at the time of the loan, respondent prepared and signed a handwritten promissory note which respondent was to replace with a formal promissory note secured by a second mortgage on respondent's home; that respondent did not disclose his conflicting interests to the Doerries or suggest to the Doerries that they seek independent legal advice concerning the loan; that respondent promptly replaced the handwritten promissory note with a formal promissory note which made reference to a second mortgage on respondent's home, but respondent failed to prepare or record a second mortgage as he had agreed he would; that respondent made various misrepresentations to the Doerries regarding the second mortgage; that respondent's attempts to obtain refinancing which would enable him to repay the Doerries were unsuccessful; that respondent made no payments to the Doerries from July 1989 to May 1990; and that respondent resumed making monthly payments to the Doerries in June 1990, but a substantial portion of respondent's loan still is outstanding.
After the petition had been filed, respondent filed a response in which the respondent admitted the material allegations of the petition and in which respondent recommended that this court publicly reprimand respondent and place him on probation pursuant to Rule 15, Rules on Lawyers Professional Responsibility. Respondent also agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on *723 Lawyers Professional Responsibility. The Director subsequently submitted a letter to this court in which the Director stated that the essential facts of this matter are not in dispute and, accordingly, that he agreed with respondent's proposed discipline. It should be noted that, in agreeing to accept the imposition by this court of the public reprimand and probation, respondent is deemed to have waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14, Rules on Lawyers Professional Responsibility. The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, the response submitted by the respondent, and the letter submitted by the Director, NOW ORDERS:
1. That the respondent, John W. Hendrickson, Jr., hereby is publicly reprimanded pursuant to Rule 15, Rules on Lawyers Professional Responsibility and is placed on probation.
2. That the respondent shall remain on probation until respondent has paid in full his obligation to the Doerries, which obligation shall be paid no later than January 1, 1992.
3. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.